OPINION — AG — CASE IN POINT: THE LOCAL SALVATION ARMY CHAPTER DESIRES TO LEASE LAND NOW BELONGING TO THE FREE FAIR BOARD ASSOCIATION. THE FAIR ASSOCIATION IS AGREEABLE TO THIS AND SO ARE THE COUNTY COMMISSIONERS. HOWEVER, WE WOULD LIKE TO KNOW, IF A LEASE WERE EXECUTED BY THE PRESENT FREE FAIR BOARD AND BY THE COUNTY COMMISSIONERS, WOULD THE FACT THE PURPORTED NEW BOARD IS ACTUALLY NOT A NEW BOARD BUT IS AN OLD BOARD OPERATING UNDER OLD POWERS GRANTED BY STATUTE, RATHER THAN NEW POWERS, CAUSE SUCH LEASE TO BE NULL AND VOID ? — THE FREE FAIR BOARD HAS A DE FACTO EXISTENCE UNDER 2 O.S. 131.1 [2-131.1] THRU 2 O.S. 131.18 [2-131.18] ; AND THAT THE VALIDITY OF SUCH ORGANIZATION, AND ITS ACTS UNDER AUTHORITY OF SAID SECTIONS MAY NOT BE COLLATERALLY ATTACKED, AND MAY BE CHALLENGED ONLY BY AS ACTION IN THE NATURE OF QUO WARRANTO BROUGHT AND PROSECUTED IN THE NAME OF THE STATE BY AN OFFICER AUTHORIZED TO INVOKE SUCH REMEDY. CITE: 2 O.S. 104 [2-104](A), OPINION NO. FEBRUARY 16, 1951 — SHADID, 2 O.S. 104 [2-104](M) (FREE FAIR ACT) (RICHARD M. HUFF)